Case 1:19-cv-00484-ACK-RT Document 1-2 Filed 09/06/19 Page 1 of 18

Justin Armijo v Costco Wholesale Corporation, et al

PagelD #: 12

Plaintiff Suit Submits Action Against Costco for the following separate and individual wrongful acts or
infringements on Plaintiffs rights leading to this civil liability action(s), with the corresponding amounts

of monetary damage sought for each count.

#1 DISCRIMINATION AGAINST PLAINTIFF BASED ON DISABILITY

#2 PERSONAL HARASSMENT OF PLAINTIFF

#3 RETALIATION AGAINST PLAINTIFF

#4 SEXUAL HARASSMENT AGAINST PLAINTIFF AND PLAINTIFFS WIFE

#5 FAILURE TO TRAIN / EDUCATE #140 MANAGEMENT REGARDING
UNDERSTANDING PLAINTIFF/EMPLOYEE DISABILITIES AND NEEDS

#6 UNFAIR BIAS AND DEMOTION OF PLAINTIFF WHILE DISABLED

#7 PLAINTIFF'S PAIN AND SUFFERING

#8 BREECH OF CONTRACT OF EMPLOYEE HANDBOOK

#9 FAILURE TO PROMONTE OR MAKE PLAINTIFF FULL TIME

#10 CONSPIRING AGAINSG PLAINTIFF BY MANAGERS & WITH HEMIC

#11 RIDICULE, HAZING, CONDESENDING STATEMENTS TO PLAINTIFF

#12 PSYCHOLOGICAL ECONOMIC DAMAGE & STRESS TO PLAINTIFF

#13 FAILURE TO INSURE OR PROTECT PLAINTIFFS SAFETY

#14 FAILURE TO INTERVENE OR ADDRESS PLAINTIFF CONCERNS

AND COMPLAINTS ABOUT #140 MANAGEMENT ACTIONS

#15 FAILURE TO INSURE PROPER OVERSIGHT OF #140 MANAGERS

BY REGIONAL VICE PRESIDENTS ON BEHALF OF PLAINTIFF

#16 FAILURE TO INSURE PROPER OVERSIGHT OF #140 MANAGERS

BY AREA MANAGERS ON BEHALF OF PLAINTIFF
#17 PUNITIVE AND COMPENSATORY DAMAGES FOR PLAINTIFF
#18 VIOLATION OF PLAINTIFF’S MEDICAL RIGHT TO PRIVACY

#18 EXPENSES /COSTS ATTORNY FEES @ 40% OF TOTAL DAMAGES

$10,000.00
$10,000.00
$10,000.00
$10,000.00

$10,000.00
$10,000.00
$10,000.00
$10,000.00
$10,000.00
$10,000.00
$10,000.00

$40.000.00
$10,000.00

$10.000.00

$10,000.00

$10,000.00
$50,000.00

$10.000.00
$100,000.00

$350,000,000.00
Case 1:19-cv-00484-ACK-RT Document 1-2 Filed 09/06/19 Page 2of18 PagelD#: 13

INTRODUCTION:

PLAINTIFF CONTENDS THAT COSTCO MANAGERS HAVE A HISTORY STRINGING OUT THE LITTLE GUY OR
INDIVIDUAL EMPLOYEE’S WHO BECOME INJURED ON THE JOB IN ORDER FOR THEM TO DROP OR AVOID
A WORKMAN COMP CLAIM, QUIT, OR JUST GO AWAY. PLAINTIFF ALSO CONTENDS THAT THERE IS THE
PROPENSITY FOR COSTCO MANAGERS TO COLLABORATE WITH EACH OTHER FOR WHAT IS THOUGHT
TO BE THE GOOD OF THE STORE AND TO INTIMIDATE EMPLOYEES TO COOPERATE AGAINST THE
EMPLOEE’S RIGHTS OR BEST INTERESTS UNDER THE GUISE OF WHAT IS SAID TO BE IN THE BEST
INTEREST OR FOR THE GOOD OF THE STORE. THUS DISREGARDING EMPLOYEE’S AND THEIR RIGHTS BY
INTIMIDATION, HARASSMENT, DISCRIMINATION, AND MORE. THIS IS DONE WITH THE UNDERLYING
ATTITUDE THAT THEY ARE “GOLIATH” AND THE MEANINGLESS PLAINTIFF OR EMPLOYEE IS “DAVID”
LEADING TO A POWER AND CONTROL STANCE THAT LOOKS TO STRING A PLAINTIFF OR EMPLOYEE OUT
TO BE CRUSHED FINANCUALLY, PSYCHOLOGICALLY, AND PHYSIOLOGICALLY IN THE AFTERMATH OF THE
PLAINTIFF OR EMPLOYEE’S BEING INJURED WHILE WORKING AT COSTCO.

THIS GOLIATH NAMED COSTCO WITH AN AVERAGE INCOME OF 167.5 MILLON PER YEAR STANDS TO
EARN A MINIMUM OF 5,799.5 MILLION IN THE 35 YEAR LIFE EXPECTANCY OF THIS LITTLE GUY DAVID OR
THIS PLAINTIFF, WHO STANDS TO EXPERIENCE THE LOSS OF MOBILITY, ARTHRITIS, AND PHYSICAL AND
PSYCOLOGICAL PAIN AND SUFFERING FOR THOSE SAME 35 YEARS AFTER JUST HAVING JUST LOST HIS
MARRIAGE AND CHILD BECAUSE OF THE FINANCIAL CRISIS THAT COSTCO HAS CAUSED THIS PLAINTIFF.

IT IS CRYSTAL CLEAR THAT THE COSTCO DOES NOT GIVE A DAMN ABOUT THE LITTLE GUY / PLAINTIFF
HERE AFTER RUINING HIS LIFE, FINANCIAL LIVELYHOOD, AND BREAKING UP HIS FAMILY. IT IS CLEAR
THAT COSTCO AND IT’S MANAGERS ARE HEARTLESS WHEN IT COMES TO THEIR “REPLACEABLE
EMPLOYEES. MANAGERS APPEAR TO BE OPERATING OFF OF THE “GOOD OL’ BOY” CONCEPT OF AN
INNER CIRCLE THAT CONTROLS EMPLOYEE CIRCUMSTANCES AND HAND PICKS THOSE THAT THEY WILL
ALLOW TO WORK WITH THEM. THIS AT THE EXPENSE OF THE PLAINTIFF AND OTHER EMPLOYEES. THERE
APPEARS TO BE A PREPONDERENCE OF EVIDENCE DEMONSTRATING THAT COSTCO OPERATES ONLY IN
THE INTEREST OF THE COMPANY REGARDLESS OF AND AT THE EXPENSE OR THE BEST INTEREST,
DISABILITIES, NEEDS, OR RIGHTS OF IT’S EMPLOYEES. THIS BEING DONE WITH THE OUTLOOK OF
ESCORTING THE EMPLOYEES THAT ARE NOT IN THE INNER CIRCLE OUT THE DOOR BY GETTING THEM TO
QUIT, FIRING THEM IN ORDER TO SIMPLY REPLACE THEM AND START DOING THE SAME THING OVER
AGAIN WITH A NEW EMPLOYEE. COSTCO NEEDS TO BE TAUGHT THAT THEY CANNOT EXPLOIT
EMPLOYEES, TREAT THEM LIKE TRASH TO BE THROWN AWAY AFTER BEING USED AND ABUSED BY
MANAGEMENT MODIS OPERENDI.

BACKGROUND{

REFERENCE TO “COSTCO(S) INTENEDED TO INCLUDE COSTCO WHOLESALE CORPORATION, COSTCO(S)
REGIONAL VICE PRESIDENTS, COSTCO(S) AREA MANAGERS, COSTCO(S) STORE # 140 MANAGERS, AND
COSTCO EMPLOYEE CONTRACT / HANDBOOK.

Once Plaintiff experienced being injured while working at store #140“bias”, “discrimination”,
“harassment” and other negative management practices and management tactics like false or contrived
“counselling’s” or “write up’s”, letters supposedly written by one manager and then signed by another
or false or fraudulent perhaps forged requests for leave from Costco managers ensued on a continual
basis.
Case 1:19-cv-00484-ACK-RT Document 1-2 Filed 09/06/19 Page3o0f18 PagelID# 14

#1

Plaintiff contends that Costco has violated the Fair Employment and Housing Act (FEHA) with this
plaintiff, as it is illegal for an employer of 5 or more employees to discriminate against employees or
retaliating against them because they have asserted their rights. FEHA also prohibits “Harassment”
against the “protected category” of Disability.

#2

Plaintiff contends that Costco has a “Hostile Work Environment” and makes a claim under this hostile
work environment for “Harassment” and “Costco’s Failure to Prevent Harassment”.

Managers subjected Plaintiff to a course of verbal Harassment based on his Disability culminating in an
incident May of 2016 where a customer spilled a large drink on the opposite side of the outside door
plaintiff was working. The co-worker did not know the procedure nor did plaintiff, as neither one of was
actually trained to work the exit door. | plaintiff managed to get a call to maintenance for them to bring
a mechanical floor sweeper that was used for spills like this. When management heard that the
sweeper was needed, Brandy another Manager went to plaintiff instead and stated “Kim/ Manager said
for you to clean it up” This was a three(3) foot by four() foot large mess that needed an industrial
machine. My work restrictions that had been given to them showed that “kneeling down” was one of
the restrictions involved in the recovery of my injury, which | brought to her attention. She left and
went to speak with Kim. Kim (wearing a red coat), with Eric (employee/witness) ten cam up to me and
she forcefully pushed a cleaning solution and a rag at my person with apparent malice and said “clean it
up”. Previously, Kim had forced an issue in directing me to “open or lift” the large sliding steel exit and
entry doors up and | explained my work restrictions that had been given to them showed that “lifting”
was one of the restrictions involved in the recovery of my injury. She did not care and again directed me
to lift open the sliding steel doors and walked off. She told plaintiff “ you don’t have any work
restrictions”. The work restrictions were actually already on file with Costco. | was fortunate that one
of my co workers was there and understood | was injured, and he opened the large heavy sliding steel
doors.

#3

One of the managers/supervisors named Tom from an intimidation and physical harassment stance
physically walked directly into the plaintiffs left shoulder for no logical or apparent reason other than
harassment. Plaintiff at a later date saw Tom and his wife at KTA Market, at which point Tom’s wife
shouted out across several store isles “Hey Justin, are you still working at Costco, we don’t see you any
more”. This demonstrated that my personal file and medical information had been shared with Tom’s
wife by Tom, which was a violation of my Federal Civil Right to Privacy.

Plaintiff contends that Costco has demonstrated “ a long sustained pattern of severe and pervasive
harassment and inappropriate conduct directed at the plaintiff beginning in 2016. This was
memorialized in plaintiff letters to Costco bringing these issue to the attention of Costco Corporate.
Plaintiff contends that these claims are based on up to 7 separate incidents or patterns of this negative
management conduct involving both Garrett Tong and Carl Carrillo.
Case 1:19-cv-00484-ACK-RT Document 1-2 Filed 09/06/19 Page4of18 PagelID#: 15

Numerous letters from plaintiff have been sent to Costco Corporate defining the incidents of
Harassment and Discrimination to bring the issues to the attention of Costco Corporate and specifically
requesting the involvement of Costco Corporate to request their Costco Regional Management to
become involved and or to point out the need for a Costco Regional Manger to come to store #140 to
speak to the plaintiff. Costco Corporate simply ignored the plaintiff's letter and the discrimination and
harassment worsened as retaliation for anything being said to Corporate. Plaintiff then continued to be
treated in a negative manner. Perhaps Corporate felt that #140 management would handle the matter
and correct their incompetence, which showed “negligence” on the part of Corporate, because that is all
they did “which was the equivalent of them having done Nothing.”

The issues identified to Costco Corporate in the letters included “Harassment”, “Discrimination”,
“Disability Harassment”, “Disability Discrimination”, “Intimidation Tactics”, “Retaliation”, as well as
other issues having to do with “failure to honor doctors work restrictions”.

#4

Costco managers made comments ridiculing and putting down the plaintiff with the following
statements:

(a) “what you’re going to fill out a bumps and bruises report for your injury”. This was when
plaintiff asked for the form to report a workman comp injury. So rather than Costco
management assisting an injured employee with the proper procedure to address the plaintiff's
on the job injury the manager mocked, ridiculed, and put down the plaintiff as if the plaintiff
was a sissy for not just sucking it up and go on working at the expense of the plaintiff's health
and wellbeing. This was said by manager Randle Lockwood. it was Randel’s responsibility to take
me to the office to complete the workman comp claim and he failed to do so. Right after this the
retaliation to plaintiff was to be moved to the front of the store, where he was expected to lift
water and other things. This was right after Randel Lockwood reported to Carl Carrillo that |
wanted to complete a workman comp claim.

(b) “the needs of the Costco store come first and your just going to have to take one for the team
versus having your work restrictions”. This was said by Curtis/manager when | was being told
that my “usual and customary work hours and days and not doing any 8 hour days in a row”
were being ignored and | was made to do numerous 8 hour days in a row, which ended up being
counter productive to plaintiff's physical therapy and doctors work restrictions. This prevented
me from being able to recuperate.

Plaintiff was advised by Antoine a previous employee of 8-10 years that “the Costco #140 managers
have a pattern of moving employees to the entrance and exit doors in order to continually watch
them and then do anything to find a way give them “counseling forms” and “write-up’s” and
ultimately to fire them. Antoine said that being put to member services was “punishment” and was
essentially the “hazing process” done by the fraternity. Plaintiff was punished for witnessing a
female customer for stealing and bringing the issue to managers and the woman thief made a big
scene and managers were at issue and instead of prosecuting the woman they didn’t want to do
anything to prosecute her and they turned on plaintiff for doing his job and moved him to member
services because the woman became upset. Plaintiff stated: “This is exactly what they did to me.
Case 1:19-cv-00484-ACK-RT Document 1-2 Filed 09/06/19 Page5of18 PagelID#: 16

| would be knit picked for every single thing he did, inclusive of using the restroom and was
immediately hearing his name over the walkie talkie, and found himself having to explain simply
going to use the restroom. Plaintiff stated: “Robin one of the morning mangers, came up to me one
morning and said: “Oh Justin, you still work here....’m surprised they haven’t fired you yet”.

After being switched from loss prevention to member services, he was told by Elaine / manager for
member services stated: “Hey Justin, you’re really good up here, we didn’t think you'd to be this
good up here”. Plaintiff wondered “who is we”

Plaintiff called in sick on one day to Tim Wiley #3 in the chain of command, telling him that his back
was hurting due to consecutive days of three 8 hour shifts. The next day plaintiff went to work and
went into the workroom and “Pammer” from member services, asked plaintiff “Justin, how's your
back. No one else besides Tim Wiley knew about my back and it showed that managers shared his
personal medical information with the employees when it was none of their business and a violation
of my Federal Civil Rights.

Costco Corporate’s chain of command method of handling the plaintiff's letters, issues, complaints
accomplished nothing for the plaintiff and due to them always leaving the issues or complaints
about the #140 managers, the #140 managers took care of the matter with anger and malice
towards plaintiff making things worse for the plaintiff. Costco Corporate’s negligent method of
leaving the correction and monitoring of the perpetrators to the perpetrators only succeeded in
making the plaintiff afraid that further complaints to Costco Corporate would not be directed to a
Regional Vice President or an Area Manager, but that the plaintiff’s complaints and concerns would
only make it back to the same #140 managers who were the perpetrators and my coworkers that
somehow knew my medical issues. Plaintiff states: “I feel that after making complaints or bringing
the issues to Costco Corporate’s attention about the “refusal of #140 managers to honor my work
restrictions” that the #140 supervisors just used their opportunity given to them by Corporate to
“just throw it back in my face, treating my complaints and concerns like they were a joke” and
perhaps telling other supervisors “ to ignore plaintiffs work restrictions”. Plaintiff stated: “this made
me feel like | was being targeted in a rude, inconsiderate, and callus manner making it extremely
uncomfortable to come to work on a daily basis”.

Plaintiff was told that it was career suicide to fill out a workman comp claim. Kyle injured himself
lifting cases of beer over the conveyer belt and said “I’m going to suck it up because | need the job.
Managers knew he hurt his back and did not do a workman’s comp claim. Now Kyle is a supervisor.
Michell is who told plaintiff that a workman comp claim was suicide. Michelle injured her shoulder
and stated: “Hey | need the money and a workman’s comp claim is career suicide”, so she did not
complete a claim. Now she is doing special things at Costco and has a walkie talkie. Plaintiff viewed
that things at Costco are like a fraternity and that after bringing up the workman comp claim
plaintiff stated: “I was blacklisted from that time and Costco enemy #1.

#5
SEXUAL HARASSMENT:

Plaintiff indicates that: “through 2018-2918 Carl Carrillo / manager began a sustained and disgusting
habit of making rude, derogatory, sexual comments. He was referring to my wife with these comments
Case 1:19-cv-00484-ACK-RT Document 1-2 Filed 09/06/19 Page6of18 PagelID#: 17

and he continued to make these sexually suggestive comments about her whenever she and | would go
to #140 to shop. His comments were dirty and unclean”. Plaintiff stated: “ It was clear per my empirical
observation of Carl Carrillo that these comments were motivated by his perception of my wife’s body
and her physical appearance.” “These comments were sexual, derogatory, perverted, and totally out of
line for a Costco manager’. Plaintiff stated: “I took serious offense to Carl’s comments and it angered
me to the point where | actually wanted to kick his ass for being so crude and inconsiderate to my wife
and |”. Plaintiff stated: “| cannot say with precision how many times Carl made these comments, but he
made them with equal frequency each time | saw him at #140, while | was shopping with my wife.”
Overall, Plaintiff stated “He made them regularly during my employment at Costco.” “Carl essentially
began a pattern of pointing out my wife to me in the warehouse with his sexual comments because he
found her physically and sexually attractive.” Plaintiff stated: “To my knowledge Carl did not make these
comments about other female customers or co-workers.” “These comments were always sexual and
totally unwelcome. | perceived that he was pointing out and commenting about my wife to me in hopes
that | might possibly agree with him, based on his perverted and misguided sexual orientation.”. “ | kept
silent because | felt intimidated because he was the manager and | did not report the comments
because | sensed Hostility from Carl and was afraid of more retaliation or him firing me and being out of
work”, Plaintiff perceived these comments regarding his wife, who Carl viewed as physically and sexually
appealing to be a continuation of his harassment and expressions of his desire for my wife sexually.
Plaintiff felt that Carl’s comments were sexist and biased against he and his wife. Plaintiff felt that Carl
was suggesting that men are entitled or supposed to sexually exploit women, and that his tone of voice
and body Janguage were sexually suggestive and derogatory. Plaintiff felt that Carl’s actions both
verbally and physically demonstrated his awareness and desire for his wife sexually and that it also
demonstrated his total disregard for her as a customer, a woman, and as the plaintiff's wife and plaintiff
as a Costco employee. His actions were contrary to common decency and the Costco Employee Contract
Handbook.

#6
ADMINISTRATIVE COMPLAINTS:

(a) Plaintiff alleges that Costco denied plaintiff with a work environment free of discrimination and
retaliation, due to plaintiff's disability.

(b) Plaintiff alleges that Costco failed to provide training to help managers understand work related
disabilities, proper employee relations, and how to understand the necessary accommodation
needs of disabled or partially disabled employees, and the limitations and work restrictions of
employees and their limitations. Curtis / manager (front end of store) stated to plaintiff in the
presence of a female manager and “Boss / Jeffrey” a maintenance worker, in the partial cubical
to the right at the entrance to the administrative area. Curtis stated to plaintiff at that time:
“Justin, ’m not a doctor, | don’t know your work restrictions” The last day when plaintiff was
demoted and unlawfully terminated Ann Kamura stated in the presence of Paul Karnuth: “
Justin, you don’t have any work restrictions”.

(c) Plaintiff alleges that: Costco failed to insure from an oversight or company management basis
that the Reginal Vice President or the Area Regional Manager for the Big Island made
themselves known or available to himself or any other employees in #140 in order to make
certain that poor management biases and practices do not continue to take place or that they
Case 1:19-cv-00484-ACK-RT Document 1-2 Filed 09/06/19 Page 7of18 PagelID#: 18

(d)
(e)

(f)

(g)

(h)

#7

would be there to correct these issues in order to avoid litigation. Plaintiff brought up the need
for this in one of the letters plaintiff sent to Costco Corporate.

Plaintiff alleges Failure on the part of Costco Corporate to intervene to insure that plaintiff's
work restrictions were complied with properly.

Plaintiff alleges failure on the part of Costco Corporate to take action on behalf of, or respond to
plaintiff after receiving written advice from the plaintiff that these issues, concerns and
problems with Harassment, Discrimination, Retaliation, Intimidation and more were rampant at
#140.

Plaintiff alleges that Costco Corporate failed to implement the proper oversight monitoring and
provide the proper training to Area Mangers and #140 managers that would have insured that
they were actually taking care of all employees and abiding by the Costco Employee Contract
Handbook.

Plaintiff alleges that Costco Corporate failed to insure the #140 managers created and fostered
an “employee friendly work environment free of Harassment, Sexual Harassment, Hostility,
Retaliation, Ridicule, Mockery, Mental and Physical Intimidation, and Discrimination.

Plaintiff alleges that Costco Corporate had a failure and a refused to acknowledge the plaintiffs
concerns or respond at all to plaintiff's concerns forcing plaintiff to complain to the EEOC for a
Right to Sue Costco due to Costco’s gross negligence in regarding plaintiff as a Costco employee.
This demonstrated to plaintiff that Costco did not give a damn about management / employee
relations or Human Relations at all, regardless of having a Human Relations Department.

CAUSES OF ACTION AGAINST COSTCO:

(a)
(b)
(c)
(d)
(e)

(f)
(g)

Verbal and physical harassment

(b) Sexual harassment regarding plaintiff's wife and plaintiff

(c) Demotion while injured / disabled in violation of FEHA, (d) Failure to prevent harassment in
violation of FEHA.

Negligent management - Negligent Supervision of Regional Vice President(s), Area Regional
Managers, #140 Managers’

Failure to properly train and or Hire of Regional Vice President(s), Area Regional Managers, #140
Managers regarding oversight in areas of employee work related injuries, disabilities, work
restrictions and limitations, or Human Relations in a way that benefited employees.

Failure to hire Regional Vice President(s), Area Regional Managers, #140 Managers’

managers with proper education, experience, experience, patience, and intelligence for them to
properly consider injured employee disabilities, work restrictions, limitations, and needs.

UNFORTUNATELY, COSTCO HAS INEXPERIENCED AND UNEDUCATED MANAGERS, WHO DON’T
REALLY UNDERSTAND MANAGEMENT PRINCIPALS. THE RESULT IS AND HAS BEEN ARBITRARY,
ABUSIVE BEHAVIOR TOWARD THE PLAINTIFF AND OTHER INJURED EMPLOYEES. POOR
MANAGEMENT HABITS ARE LEARNED AND PART OF THE CULTURE AND REINFORCED BY PEOPLE WH
DON’T KNOW ANY BETTER, AND LIKELY HAVE NOT HAD THE OPPORTUNITY TO LEARN ALTERNATIE
METHODS, AS WITH ALL THE COSTCO MANAGERS INVOLVED WITH THE PLAINTIFF AND THE
MANAGEMENT OVERSEEING THE MANAGERS THAT WERE DIRECTLY INVOLVED WITH THE
PLAINTIFF.
Case 1:19-cv-00484-ACK-RT Document 1-2 Filed 09/06/19 Page 8of18 PageID#: 19

(h) Failure of Costco Corporate to provide proper training, or not providing any training at all to
Regional Vice President(s), Area Regional Managers, #140 Managers, which has left or relegated
#140 employees to Costco management incompetence. Anything done to date is a classical
example of mistaking activity or true Human / Employee Relations for accomplishment. TRUE
MANAGEMENT LEADERSHIP AT COSTCO IS SEVERELY LACKING OR NON-EXISTANT.

(i) Retaliation by demoting plaintiff while injured and disabled, due the on the job, work related
injury causing a loss of pay, loss of medical / dental / vision benefits, loss of sick days used to
avoid repetitive 8 hour days contrary to doctors work restrictions. This in violation of the Family
and Medical Leave Act (FMLA) of 1993, 29 U.S.C. 2601 et seq. ( FMLA interference claim). There
is also the direct correlation or proof regarding the incident where plaintiff was working outside
security and asked to sit in his car and work from there as a non-obvious observer. H was
speaking to James another outside employee, while during open Costco hours where the large
sliding doors were open. He was given no training for this position. Due to this situation plaintiff
was given a “counseling” and was told that it was at a time when the sliding doors were closed,
which was not the case., this led to a fabricated or fraudulent “write up” and ultimately
contributed to plaintiff's demotion and decrease in pay. Managers involved here were Hoku,
Carl Carrillo, and Ann Kamura. Paul Karnuth, and Lynn in Human Relations.

Ann Kamura acted with hostility and apparent ill feelings or malice or animus. but was not acting
alone, she issued the demotion after consulting with other managers

(j) Discrimination based on the American with Disabilities Act, 42 U.S.C. 12101 et seq, (ADA), and a
claim for Failure to accommodate under ADA for the following reason(S}: Costco demoted
plaintiff after a workman compensation injury as retaliation for making the workman
compensation claim in an adverse employment action. Plaintiff contends that “There is a Direct
and more than Casual Connection as Proof of this Claim between the Soda Spill Incident with
Costco management and Plaintiff's Demotion, Decrease in Pay, Loss of Medical / Vacation / 401
K Benefits. Ann Kamura refused when asked by plaintiff to provide plaintiff with a copy of the
demotion paperwork that she forced plaintiff to sign under duress. Paul Karnuth was a witness
to this.

(k) Costco management failure to recognize plaintiffs doctor(s) work restrictions, schedule
accommodations that were continually provided to them in writing by plaintiff on numerous
occasions. Doctors were Dr. Krector, Dr. Daniels, Doctors at Alii Health, Dr, Chunn, and Dr. Vally.
Dr. Daniels was essentially harassed by #140 managers in their refusal to accept or acknowledge
the work restrictions and repeatedly demanding that he re-do the work restrictions by telling
plaintiff that “the work restrictions were too vague”, “I don’t understand what your doctor
wants us to do”, “ Justin, you don’t have any work restrictions”, “ the needs of the store are
more important than your work restrictions, you need to take one for the team”.

(1) Costco conspired with their insurance company against the plaintiff and Costco Human
Relations person Lynn actually confirmed this by stating to plaintiff: “Ester Tugurian at the
insurance company told me “Don’t change justin’s work schedule regarding the work
restrictions” This was after Costco and the insurance company had been provided with my
doctor ordered work restrictions indicating to “give plaintiff his usual and customary work
schedule, with restrictions on kneeling, lifting, etc”. Costco advised plaintiff that they did not
understand what his “usual and customary work schedule” was. Plaintiff for two(2) years
worked four 6 % hour and one 8 hour day only. The usual and customary work schedule was
Case 1:19-cv-00484-ACK-RT Document 1-2 Filed 09/06/19 Page9of18 PagelD#: 20

quite obvious to Costco #140 managers, although further harassment dictated to ignore it, and
give plaintiff numerous 8 hour days in a row, contrary to plaintiffs doctors advice for
recuperation. Plaintiff was not given his Right to Recuperate.

(m) Costco failed to provide reasonable accommodations for plaintiffs disabilities. A “reasonable

(n)

accommodations claim” derives directly from the ADA statute. Plaintiff established by virtue of
consultations with four(4) doctors that plaintiff was a “Qualified Individual with a Disability” and
Costco failed to provide reasonable accommodations. (Plaintiff was advised by Pete/owner of
Ultimate Electric in Kona, that he knew someone that was injured at #140 on the job and got
screwed over by Costco, in the same way plaintiff was now).

Discrimination against plaintiff for asserting plaintiff rights: Discrimination of any kind is both
unpleasant and unnecessary and it certainly has no place in the workplace at Costco. Never the
less it exists at Costco and goes on without Corporate intervention on behalf of this plaintiff or
other employees. Plaintiff did his job and followed the rules, so why should he and or his wife
have been treated differently than other employees doing their job at #140. This plaintiff was
made to feel uncomfortable in the Costco work place as a direct result of making a workman
comp claim, his on the job injury, his disability as a result of his on the job injury, his advocating
for himself, his questioning why his work restrictions were totally ignored and not being
honored, and because of his wife’s physical appearance being twisted into sexual harassment by
Carl Carrillo, plaintiffs supervisor and Costco manager. This behavior by Costco managers should
never have taken place, should not be tolerated, and unfortunately it falls to this plaintiff and
other victims to challenge the Costco managers, who discriminate, harass, and conspire against
them for simply looking out for themselves and their disabilities. (Bloomberg BNS v Costco June
9, 2014)

The Sexual Harassment by Manager Carl Carrillo made plaintiff and his wife feel uncomfortable,
due to it being rude and totally unwanted, and due to the fact that it was sexual in nature and
totally unprofessional for a Costco manager or anyone else. This inappropriate conduct did not
stop and was repeated whenever plaintiff shopped at #140 with his wife. Plantiff and his wife
noticed that Carl Carrillo would follow them and then ultimately approach them to make sexual
statements to plaintiff. This was not previously reported to Costco, due to plaintiffs fear of
retaliation from Carl Carrillo, and the previous experience with having reported anything to
Costco in order to gain intervention or any help with plaintiffs situation(s). This also due to the
fact that Carl Carrillo was plaintiff's direct manager/supervisor. Plaintiff viewed that Carl Carrillo
felt entitled to speak to the him and make these sexual comments because of his manager
position of power and control over plaintiff as a mere employee. Each time plaintiff entered
#140 he noticed Carl and other managers overtly and obviously watching he and his wife
through the store aisles. Carl was essentially stalking plaintiff and his wife, and plaintiff and his
wife were intimidated and fearful of this store manager. The Harassment continued on shopping
instances all the way to the check out register, further demonstrating the Hostile Environment
towards plaintiff, whereas, upon checking out and paying for the purchased merchandise the
plaintiff was told that “your receipts for purchases need to be taken to a manager for approval
of any purchases made by plaintiff.
°

Case 1:19-cv-00484-ACK-RT Document 1-2 Filed 09/06/19 Page 100f18 PagelID#: 21

The EEOC states that harassment is unwelcome conduct that is based on a number of
characteristics, including disability, and that behavior can become unlawful when the conduct is
severe or pervasive enough to create a work environment that a reasonable person would
consider hostile or abusive.

(m) Plaintiff received fraudulent, contrived, conspired, or illegitimate reprimands of “counseling” or
“write up’s” in retaliation for pointing out his work restrictions, and limitations to several managers.
These were disciplinary actions take against plaintiff in response for plaintiff trying to inform managers
of his rights or assert his rights, due to plaintiff's disabilities. Harassment in this case was overly sexual
towards his wife, the verbal mocking and ridicule was in front of customers and co-workers and it
created a hostile work environment. (7" Circuit VI

(n) Failure of Costco of Regional Vice President(s), Area Regional Managers, #140 Managers to be
proactive in preventing and addressing plaintiff's Hostile Workplace Complaints and claims. Costco
Human Resources failed to put in place any or a variety of strategies to correct these wrongdoings.

Experts in this area suggest that HR or the Corporation implement anti-harassment training for both
employees and managers and adopt robust reporting mechanisms, and obtain visible buy-in from senior
leadership to correct these culture failings. Costco failed to accomplish or attempt this.

(o) From an EEOC stance and ADA protection the plaintiff's claim is that Costco discriminated
against the plaintiff and his wife by allowing or “creating and tolerating a sexually hostile work
environment. During this time, the plaintiff was demoted, received a cut in pay, a loss of all
benefits, a loss of 401 K participation, had all work restrictions ignored, and was taken off the
work schedule without pay, and experienced a forged request to be on leave without pay and
refusal to provide him with a copy of this request. Plaintiff never made such a request nor
signed such a request. If one exists it is fraudulent and his signature is forged by Costco #140
management. THIS ADDS FORGERY TO THIS CLAIM.

Costco Corporate was made aware of these issues by direct complaint communication from the
plaintiff; therefore since Costco Corp was aware of the issues that the plaintiff was experiencing
or was negligent and should have been aware, due to the direct communications advising them
of Harassment and Discrimination at #140. Costco Corporate had an Administrative and
Affirmative Obligation to

The ADA prohibits discrimination against people with disabilities, especially where employment
is concerned.

stop and remedy the hostile work environment caused regardless of whether the discrimination
and harassment was caused by another employee or a Costco manager.

BALANCE OF COMPLAINT SHOWN ON HAND WRITTEN PAGES NUMBERED # 16 THROUGH #23 ARFE
ATTACHED AS TIME DID NOT ALLOW FOR TYPING TO GET FILING MAILED TO ARRIVE BY 9/6/2019

RESPECTFULLY, JUSTIN ARMIUJO = IN PRO SE
* Case 1:19-cv-00484-ACK-RT Document 1-2 Filed 09/06/19 Page 1i1of18 PagelD#: 22

Te) Aor pool

J prigl=

fig Bin Jo

a

Mi AEP

Cope Aur > Serge | eel
Het ew Jb. puedo Corl ro

N,, Ly Qua Rima wit

LAA Qa wha li Oe .
ee ey 7 wee a er :

 

‘ed Dh ware RS,
5 an [° tr AS Efe
2 prt N or 0 peo E ¥ ae & ro ZL: Sh.
een 32, mel LPO Lak dp pr
bel P te parer! D to preset

ge rf Pagads 90eF
oe SR 7 2 pts ArG 10-1 1

ae a a A. a ea
wl yowepn ce Ae (Flare vk

Cor esSal, Ad
OT Ieme E

. 2 Lf.
Caine gers

SoH /

_AbL,
Lye i Qiu Lio LI?

0) oe we Com, (a7

at

SOMO bs for? peck. blaLe

AL pode > hes cf
oy te celle 0p lant

QK eR een
p> Come |

bow ae

po 7D,

Lacwbes2 (2 an ae birt

A.»

Dome ee eo E o®. [POA@K ae

Co,4eo

Le va ne chet s 7

Dolo h 3
Ppa wally,

_ eta

 
" Case 1:19-cv-00484-ACK-RT Documen

Les ee

5
2,

ACL Oyen

foe wa
“ him “hig

a rine

~ 78 {f ee se,
a a con fs lo

2 fe |,

Mts yas fe

veto nw

alot FO Toe

t 1-2 Filed 09/06/19 Page 12o0f18 PagelD#: 23

owen

{9 “y= Boutuzs /

 

mn ad eta
Let “11. & LQ edt

a

 

Hage

_— hibit J

1 a heed. foes

end Po

if

 

aa A> Ae

Pipa Cf pegs)

A- C xd Ker LtKhovye
le “ Mee BPP of &®

 

 

(Bank
: Vy yp te Hy?
oa Vopr! Ten p &

3 ef
are pr oeee e
fo er coe ag HOE (ap passi>

dn na AL.

’

15 6) Ce of oles cmd
JERR? > Ee
chp igi ce
aye Atanog focin fe jo peboondin

olcedacdop jae eprvemee eins hte.
- Case 1:19-cv-00484-ACK-RT Document 1-2 Filed 09/06/19 Page 13 0f 18 PagelD#: 24

Woncats any, Ae ees
net Le tom bE ole peo

Rr o C A
He efor oD, vee
of “4 ME . male Ll fee a
a AL yees AB? rors . ¢
v

ee honleP
this an = pup J ccd
an os ol: Oi ac ps A 2 oP

 

(PSR ¢f Ae onpos ee
L-wto ;

vo a nb ged a2 tet,
ag i | sn 1 hk [atonerty

 

gx tJ ls Lee oe * 6 xthed
Rut, o> Se ca
pie My 19 +

hwur
yvikeds Ne ® CO cco ee oA fz f nthe
plat Mkt wm, er EOE pack prlee

lw KM ok ~D3 eorR fis
fh pa lbcpel GY BI ge aaah
/. Leal he. sha i hvdas> me toe fe .etlrt
ido teE1,
Clie fre AG

 
Case 1:19-cv-00484-ACK-RT Documen

D pre

[

er here

1-2 Filed 09/06/19 Page 14o0f18 PagelD#: 25

Meow ‘ps coy Lew
Aan l } _ — 7 -
y Vy) EK id z Bec eBt pital el—
a Q \obthie Po Roh fo

" Theis shoves SL a cH
bps fufl a A Lew
Afog u a G Fool

Jeol Do fe. -

(te (? lar qi If ¢ a

fm ‘PA xo
Lpthrt0~ fae

Crib 2H FTF

 

 

Are

DAT ‘noha tb Ha

"oe Petre “P

Lil? Khe) Aire PL. UL

   
 

ap kK / f-d—fho— bar
phol Ss

neo = :
O nw . y LR Fh SEP

Os S ae

he en Be Ti gee re
—Ayp rn pe. Ha :of

Be oD

 

87 bamada oy phn H Crakco AGP
X te, he ppb
yee O
D ba. cla “LS oe Ak oon
bo. lo. 20 A ie Me
“SER: fowl, 0 AE Oe Ld L
LJ
nt moAp ee eels eae M DA 107 popolag ued
4a OY os t MO” oe j Serer = fo, ko cane ed
CO go (~ EAC MmHUe
Lo AL far Cogd co, wes peo waz
ol pee LO Ao Pte Jhat—
bens” Aire mpl orsP ten Q tndngehies, /,
Sop oys/s eg ye he fren Se Plant Bd «
BET ° Baye Pe a Sb ¥ Fawn
tr wrt eh pha c€é Leis
7 A ee
manngr5set iP laut ie ey eT UE KE _-
REE PRPS MITE Fe Em gern npr eekl MTS
’ Case 1:19-cv-00484-ACK-RT Document 1-2 Filed 09/06/19 Page 15o0f18 PagelD #: 26

“90 (#6) Cokes ~s

Lf fi Je

/- fren fe >

ourk wy PO}
ef- Le or
le = Ae We Rowdl
NEC Ss 7
Sheers Cr Or J
SR wl LE 0 es
ok pe seme Ht

oe

Vii DO EH

Ve © Ep
bee AEKRER be

Fm l'9 ro fe
curhonae ~

ace bay

Len ps pee

We bie be

MAP a Dur A- .

a

AN / s
me MSO

af” Ts a

Ue

aval fOR,

oth = Ad ee

Lio
2. oh /,~4

a

Ww ~—

Cb,Lea B7 pot

Lf Putz
pyr od
Bey pon ses oH

nF ter pee es fee
Coke b by Cosh 20 V1 pI
Epp herchs s>

aes be se

Om je th
ab O fo force Bw back

Le. bo 2 FB ECOUCA RID

LAI ES Chel th? Eatah.
fof LD ED GA BA LE ypo ~h
Co hy vel

ALES O7 PET

frre

NSItee

.
yy “~y

{en (VSR

 

U ynpktenl, ~KER-|

wns Pn R~LI (KER UFAcoY~
"3° Case 1:19-cv-00484-ACK-RT Document 1-2 Filed 09/06/19 Page 16o0f18 PagelD#: 27

fl, tore

fhe

gp

Y ~ a

Ave

Le fo bhed

¢

Ayp~ $s

id cw pH eS

——

1, LBRY 4 s
pA y Oo a Ao. A= MSC hy
AMMIV woe.

al 4) PA? ect

Mihir PK pri

of he

Re aaheordin

Nis tg ~o- /

 
 

Lbs Arn2wRre nn’

Co
at
J
L- - + A. Q lowe.
Ld Os
Corben pages ee
Me hg y Lp

Coad co fbi / Egle ae
ae
abt AEE he Pool?

peeks»? Fs ips

p- Lk

 
’ Case 1:19-cv-00484-ACK-RT Documert1-2 Filed 09/06/19 Page 170f18 PagelD#: 28

wD) Em («pe wef poate

Cot co REN Lf

“ppQ. ds evehatiy pt 74° was Apel)

A 2k as RK pence tL
Le (ghee Cie tay hh elk?
“/
tehERE ET belie eS nue to two ND te BT oy SP
fog oF 7 p28 y's > (ree ofA
beaLo ene | pla bff etlag SG
PAR A. ] / ew b- An) DEE ma hard»

fren pao k. oo foll Frine
4 Ie. Diiatert, oes sino all aL
@ AeA
oR, .] ia, ~f2 BLS oe
Rishny dbyon € Wis Re 3
| 4% f ons 7 a, One @ e <i Domb

ack td PriscRiens et:s— pt ye OCccovk £O

/2 SEE - MoE + » YAR FEAT ft ed,
Aap rat ard. $5A » | how Lae a
a ae “fi 4, ~~ b. st8 oar Asa Ft Ai 4, arm

 

 
 
   
  
  
  
  

a

mn Lk 1 cone ( ie a A
pe aL hee LAD
Tt Bee ne = 9? 7 oa

b 4 /ath— ~ yr COTO javr (ES ye — an
",  * Case 1:19-cv-00484-ACK-RT Document

Y Pla #, Yt

1-2 Filed 09/06/19 Page18o0f18 PagelD#29 |

lo RE fpr the
bent pobeL by

pete #F

Ve ole —4e Oo

Derg gel wi
Lard MAS ager PLS

f LP /. él aS PL i : Pee SRE
ORE? 7 awe a

 

fe IN Aol

oenieR ks

 

 

..Qs® PI eter fe

[parr > 3 LaR
fing “OP of “eee -up’

#
aK 4-4 AEM OD

es nose foe Kyl ee

/ a “Ayan hula SILO l— CMS, 14 OB 3

fu holo @ A prtak job

Les Lr) opex ar Tare J ey
